DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 7/2/2020 have been considered by the Examiner.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "image processing module configured to…” recited in claims 7 and "communication manager configured to…” recited in claims 10 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 7, 10-11, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 7, 10, and 17, the claim elements “image processing module” and “communication manager” are limitations that invoke 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed “image processing module” and “communication manager”. The “image processing module” appears to be a subcomponent of the UAV management system (see at Pg. 14, section [0037] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed image processing module. The “communication manager” appears to be a subcomponent of the UAV (see at Pg. 12, section [0033] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed communication manager. Applicant’s Specification appears to only describe the image processing module and communication manager in terms of the function they perform and merely repeats the language “image processing module” and “communication manager” throughout. Therefore, claims 7, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The Examiner notes claim 11 is dependent upon claim 10, and is thus rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10-11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7, 10-11, and 17, claims the elements “image processing module” and “communication manager” are limitations that invoke 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed “image processing module” and “communication manager”. The “image processing module” and “communication manager” appears to be subcomponents of the UAV management system (see at Pg. 14, section [0037] of Applicant’s Specification) and the UAV (see at Pg. 12, section [0033] of Applicant’s Specification) respectively, however, it is unclear what the actual structure is that corresponds to the claimed “image processing module” and “communication manager”. Applicant’s Specification appears to only describe the “image processing module” and “communication manager” in terms of the function they perform. Therefore, claim 7, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The Examiner notes claim 11 is dependent upon claim 10, and is thus rejected as being dependent upon a rejected claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-3, 6, 8, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutson (US. Pub. No. 20140034776 A1).
Regarding claims 1 and 13:
	Hutson teaches:
An unmanned aerial vehicle (UAV) comprising: a body component (see at least Fig. 1 “front perspective view of an embodiment of a vehicle”, Fig. 8 “top view of the vehicle”, Fig. 9 “front perspective view of an alternative embodiment of a vehicle”, and Fig. 12 “front view of the vehicle of FIG. 9”)
a moveable mounting structure coupled to the body component (see Fig. 2 “front perspective view of a main work section of the vehicle”, Fig. 3 “rear perspective view of a main work section of the vehicle”, and Fig. 9 “front perspective view of an alternative embodiment of a vehicle”. Also, at least sections [0007], [0029]-[0031] regarding a mountable payload (i.e. camera) extending on rotatable plates.)
wherein the moveable mounting structure is configured to move between a stowed position and a deployed position (see at least sections [0030], [0032], [0045]-[0047], and [0053] regarding extending and/or rotating a camera (i.e. deploying from a geared boom) on the UAV. Also, see at least sections [0042] and [0052] regarding a default position (i.e. which could be a stowed position.)
and wherein movement of the moveable mounting structure between the stowed position and the deployed position does not interfere with a payload carried by the UAV (see at least Fig. 2 “front perspective view of a main work section of the vehicle” and Fig. 3 “rear perspective view of a main work section of the vehicle” which show the rotatable mechanism and camera that can rotate and extend (i.e. see Fig. 15 which shows the camera extended). Also, see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload). Also, see at least sections [0042] and [0052] regarding a default position (i.e. which could be a stowed position).)
and a camera mounted to the moveable mounting structure (see at least sections [0030], [0032], [0045]-[0047], and [0053] regarding extending and/or rotating a camera on the UAV.)
Regarding claim 2:
	Hutson teaches:
wherein the moveable mounting structure moves in an area outside a payload area associated with the UAV (see at least Fig. 2 “front perspective view of a main work section of the vehicle” and Fig. 3 “rear perspective view of a main work section of the vehicle” which show the rotatable mechanism and camera that can rotate up and extend out or away from the payload (i.e. see Fig. 15 which shows the camera extended away from the UAV). Also, see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload) underneath the UAV.)
Regarding claims 3 and 15:
	Hutson teaches:
wherein the payload area associated with the UAV is accessible from below the UAV when the moveable mounting structure is in the stowed position (see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload) underneath the UAV.)
Regarding claim 6:
	Hutson teaches:
wherein the moveable mounting structure at least partially surrounds a payload area associated with the UAV (see Fig. 1 “front perspective view of an embodiment of a vehicle”, Fig. 2 “front perspective view of a main work section of the vehicle”, and Fig. 3 “rear perspective view of a main work section of the vehicle” regarding rotatable plates and/or a rotatable mechanism and camera that can rotate and extend above (i.e. partially surrounding a payload area).)
Regarding claims 8 and 16:
	Hutson teaches:
further comprising a moveable mounting structure controller configured to manage movement of the moveable mounting structure between the stowed position and the deployed position (see at least section [0029] regarding the control of orientation of a payload support structure is relied upon by controller.)
Regarding claim 12:
	Hutson teaches:
wherein the body component is a mounting plate (see at least sections [0027], [0030]-[0032], and [0042] regarding rotatable plates.)
Regarding claim 14:
	Hutson teaches:
further comprising at least one of a camera, microphone, microphone array, RFID scanner, and NFC scanner mounted to the moveable mounting structure (see at least sections [0030], [0032], [0045]-[0047], and [0053] regarding extending and/or rotating a camera on the UAV. Also, see section [0032] regarding different devices that can be mounted on the vehicle as payloads. Devices that collect information, such as cameras and the like, are also referred to herein as sensor payloads. Sensor payloads themselves can comprise myriad different devices, including but not limited to radio detection and ranging (RADAR) devices, light detection and ranging (LIDAR) devices, infrared sensing devices, ultrasonic sensing devices, navigation devices (e.g., GPS), proximity sensors, 3D scanners, KINECT.RTM. motion sensing input devices, etc.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Mehta et al. (WO 2017141154 A1).
Regarding claim 4:
While Hutson teaches that the payload support structure is rotatable 360 degrees (see sections [0007] and [0029]), Hutson does not explicitly teach wherein the rotational difference between the stowed position and the deployed position is approximately 90 degrees.
	Mehta teaches:
wherein the rotational difference between the stowed position and the deployed position is approximately 90 degrees (see at least sections [0024], [0031]-[0032], [0048], [0050], and [0064] regarding a retraction mechanism pivotally moving a camera system 90 degrees from a stowed position to a deployed position.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson by the system of Mehta et al. wherein the rotational difference between the stowed position and the deployed position is approximately 90 degrees as both systems are directed to an UAV including a movable mounting structure and one of ordinary skill in the art would have recognized the established function of having wherein the rotational difference between the stowed position and the deployed position is approximately 90 degrees and predictably would have applied it to improve the UAV system including a movable payload support structure of Hutson.
Regarding claim 5:
Hutson does not explicitly teach wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position.
	Mehta teaches:
wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position (see at least sections [0004], [0018], [0025], [0048], [0056], and [0071] regarding a camera being deployed vertically downward (e.g. a landing location) from its retracted position. Also, see sections [0007], [0022], and [0048] regarding landing.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson by the system of Mehta et al. wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position as both systems are directed to an UAV including a movable mounting structure and one of ordinary skill in the art would have recognized the established function of having wherein the camera is facing downward toward a landing location when the moveable mounting structure is in the deployed position and predictably would have applied it to improve UAV system including a movable payload support structure of Hutson.
Regarding claim 9:
Hutson does not explicitly teach wherein the moveable mounting structure controller is further configured to position the moveable mounting structure at a particular location that produces a desired orientation of the camera.
	Mehta teaches:
wherein the moveable mounting structure controller is further configured to position the moveable mounting structure at a particular location that produces a desired orientation of the camera (see at least sections [0024], [0031]-[0032], [0048], [0050], and [0064] regarding a retraction mechanism pivotally moving a camera system 90 degrees from a stowed position to a deployed position (i.e. a desired orientation or position of the camera). Also, see at least sections [0047] dedicated hardware and program control logic (e.g. which could include a controller).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson by the system of Mehta et al. wherein the moveable mounting structure controller is further configured to position the moveable mounting structure at a particular location that produces a desired orientation of the camera as both systems are directed to an UAV including a movable mounting structure and one of ordinary skill in the art would have recognized the established function of having wherein the moveable mounting structure controller is further configured to position the moveable mounting structure at a particular location that produces a desired orientation of the camera and predictably would have applied it to improve the UAV system including a movable payload support structure of Hutson.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Liu et al. (US. Pub. No. 20190004512 A1).
Regarding claim 7:
Hutson does not explicitly teach further comprising an image processing module configured to receive and process images captured by the camera.
	Liu teaches:
further comprising an image processing module configured to receive and process images captured by the camera (see at least sections [0039], [0063], [0071]-[0077], [0086], and [0122] regarding an image processing module.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson by the system of Liu et al. further comprising an image processing module configured to receive and process images captured by the camera as both systems are directed to an UAV and one of ordinary skill in the art would have recognized the established function of having further comprise an image processing module configured to receive and process images captured by the camera and predictably would have applied it to improve the UAV system including a movable payload support structure of Hutson.

	Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Wood et al. (US. Pub. No. 20140236391 A1).
Regarding claim 10:
Hutson does not explicitly teach further comprising a communication manager configured to communicate with a UAV management system to control operation of the UAV.
	Wood teaches:
further comprising a communication manager configured to communicate with a UAV management system to control operation of the UAV (see at least sections [0035]-[0037], [0043], and [0048] regarding a communications manager for a UAV.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson by the system of Wood et al. further comprising a communication manager configured to communicate with a UAV management system to control operation of the UAV as both systems are directed to an UAV and UAS (i.e. Unmanned Aerial System) and one of ordinary skill in the art would have recognized the established function of having further comprise a communication manager configured to communicate with a UAV management system to control operation of the UAV and predictably would have applied it to improve the UAV system including a movable payload support structure of Hutson.
Regarding claims 11 and 17:
	Hutson teaches:
a desired location of the moveable mounting structure (see at least section [0053] which discusses a camera pivoted downward (i.e. desired location) to observe and/or record a scene below.)
Hutson does not explicitly teach wherein the communication manager receives control instructions from the UAV management system, and wherein the control instructions define a desired location of the moveable mounting structure.
	Wood teaches:
wherein the communication manager receives control instructions from the UAV management system (see at least sections [0035]-[0037], [0043], and [0048] regarding a communications manager for a UAV.)
While Wood does not explicitly teach wherein the control instructions define a desired location of the moveable mounting structure, Wood does teach a communications manager that provides safe and secure movement data to the UAV, which in combination with Hutson, could include the moving of the moveable mounting structure (i.e. extendable/rotatable mechanism comprising a camera) of Hutson. It would be obvious to include wherein the movement data (i.e. control instructions) controlled the UAV as well as the moveable mounting structure of the UAV to move it to a desired location for observing a landing area or observing a scene below.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson by the system of Wood et al. wherein the communication manager receives control instructions from the UAV management system, and wherein the control instructions define a desired location of the moveable mounting structure as both systems are directed to an UAV and UAS (i.e. Unmanned Aerial System) and one of ordinary skill in the art would have recognized the established function of having wherein the communication manager receives control instructions from the UAV management system, and wherein the control instructions also controls the moveable mounting structure and defines a desired location of the moveable mounting structure and predictably would have applied it to improve the UAV system including a movable payload support structure of Hutson.

	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Zhu et al. (US. Pub. No. 20190163206 A1).
Regarding claim 18:
	Hutson teaches:
A method comprising: moving a moveable mounting structure of an unmanned aerial vehicle (UAV) from a stowed position to a deployed position without interfering with a payload carried by the UAV (see at least Fig. 2 “front perspective view of a main work section of the vehicle” and Fig. 3 “rear perspective view of a main work section of the vehicle” which show the rotatable mechanism and camera that can rotate and extend (i.e. see Fig. 15 which shows the camera extended). Also, see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload). Also, see at least sections [0042] and [0052] regarding a default position (i.e. which could be a stowed position).)
and moving the moveable mounting structure of the UAV from the deployed position to the stowed position (see at least sections [0042] and [0052] regarding a default position (i.e. which could be a stowed position).)
camera mounted to the moveable mounting structure (see at least sections [0030], [0032], [0045]-[0047], and [0053] regarding extending and/or rotating a camera on the UAV.)
Hutson does not explicitly teach capturing images of a landing area using a camera; maneuvering the UAV to the landing area based on the captured images.
	Zhu teaches:
capturing images of a landing area using a camera (see at least the abstract and sections [0004]-[0005], [0007]-[0009], and [0020]-[0023] regarding an UAV capturing images of the landing surface.)
maneuvering the UAV to the landing area based on the captured images (see at least sections [0007], [0022]-[0023], and [0050] regarding images used and an UAV descending without damaging itself.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson by the system of Zhu et al. capturing images of a landing area using a camera; maneuvering the UAV to the landing area based on the captured images as both systems are directed to an UAV and one of ordinary skill in the art would have recognized the established function of capturing images of a landing area using a camera; maneuvering the UAV to the landing area based on the captured images and predictably would have applied it to improve the  UAV system including a movable payload support structure of Hutson.
Regarding claim 19:
	Hutson teaches:
wherein a payload area associated with the UAV is accessible from below the UAV when the moveable mounting structure is in the stowed position (see at least sections [0033] which discusses mounting brackets 120a-120d which can support another payload (e.g. effector payload) underneath the UAV.)

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hutson (US. Pub. No. 20140034776 A1) in view of Zhu et al. (US. Pub. No. 20190163206 A1) in further view of Yates (US. Pub. No. 20180312252 A1).
Regarding claim 20:
The combination of Hutson and Zhu does not explicitly teach further comprising moving the moveable mounting structure of the UAV from the stowed position to the deployed position prior to take off from the landing area.
	Yates teaches:
While Yates does not explicitly teach further comprising moving the moveable mounting structure of the UAV from the stowed position to the deployed position prior to take off from the landing area, Yates does teach an autonomous UAV automatically deploying two movable wing systems from a stowed position to a deployed position on take-off from a mothership (i.e. take-off configuration). It would be obvious to one of ordinary skill in the art to make deploying a moveable mounting structure (i.e. which comprises a camera) on take-off part of the take-off configuration so that the UAV can “see” or can navigate via imaging or by camera.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV system including a movable payload support structure of Hutson as modified by Zhu et al. by the system of Yates to automatically move the moveable mounting structure of the UAV from the stowed position to the deployed position (i.e. take-off configuration) prior to take off from the landing area as both systems are directed to an UAV with a movable structure and one of ordinary skill in the art would have recognized the established function of having automatically move the moveable mounting structure of the UAV from the stowed position to the deployed position (i.e. take-off configuration) prior to take off from the landing area and predictably would have applied it to improve the  UAV system including a movable payload support structure of Hutson for allowing the UAV to observe the environment on take-off.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woodman et al. (US 20200391878 A1) is pertinent because it is an unmanned aerial vehicle comprises a housing, a plurality of first arms, a plurality of second arms, and a landing gear. The housing includes a gimbal attachment to couple a gimbal with a camera.
Bosworth et al. (US 20190202560 A1) is pertinent because it is a workpiece manipulation system to provide high-precision manipulation of a workpiece by an aircraft. The workpiece manipulation system comprises a lifting mechanism to couple with the aircraft, an end-effector, and a processor.
Lorell et al. (US 10189580 B2) is pertinent because it is an imaging device can be mounted on a vehicle and used to capture images. The imaging device can include a camera assembly rotatable relative to a platform of the vehicle and about two or three camera axes.
Zwaan et al. (US 20130193269 A1) is pertinent because it is an UAV payload module retraction mechanism is provided including a payload pivotally attached to a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666